DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 contains the phrase “a heat treatment apparatus heating a substrate” in line 1, which should be “a heat treatment apparatus for heating a substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyama et al. (U.S. Patent Application Publication 2013/0078744, hereafter Kiyama ‘744).
	Claim 1: Kiyama ‘744 teaches a heat treatment apparatus (1) for heating a substrate (title, abstract, Fig. 1) comprising:
	a chamber (6) housing a substrate (W) (Fig. 1, [0027]);
	a heating part (5) which performs a heat treatment on the substrate (Fig. 1, abstract, [0027]);
	a cleaning gas line (piping going from 87 to chamber 6) which supplies a cleaning gas comprising O2 to the chamber (Fig. 1, [0043], [0046]), where O2 is a combustion supporting gas and, therefore, corresponds to the claimed combustion-supporting gas line;
	a reactive gas line (piping going from 84 to chamber 6) which supplies a reactive gas comprising NH3 (Fig. 1, [0042], [0045]), where NH3 is a flammable gas and, therefore, corresponds to the claimed flammable gas line; and
	an inert gas line (piping going from 81 to chamber 6) which supplies an inert gas to the cleaning gas line and the reactive gas line (Fig. 1, [0041], [0045]), where the inert gas can flow through the line (Fig. 1, [0041]), and the cleaning gas and reactive gas can be turned off by valves ([0041]-[0043]), therefore, the inert gas line is capable of replacing gas in the flammable gas line and in the cleaning gas line, and 
where the inert gas line is provided at a location after the cleaning gas line and reactive gas line have merged (Fig. 1) and, therefore, is supplied to the lines in common.

Claim 8: Kiyama ‘744 teaches that the gas corresponding to the flammable gas can be ammonia (NH3) ([0045]) and the gas corresponding to the combustion supporting gas can be oxygen (O2) ([0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama et al. ‘744 as applied to claim 1 above, and further in view of Okabe (U.S. Patent Application Publication 2004/0115584, hereafter Okabe ‘584).
Claim 2: Kiyama ‘744 teaches the limitations of claim 1, as discussed above. Kiyama ‘744 further teaches that a terminal end of the O2 cleaning gas line is connected to the inert gas line (Fig. 1).
With respect to claim 2, Kiyama ‘744 does not explicitly teach that the apparatus further comprises a bypass line branched from the inert gas line and connected to the flammable gas line, wherein the bypass line is connected to a midway portion of a route of the flammable gas line.
Okabe ‘584 teaches a heat treatment apparatus for heating a substrate (title, abstract) comprising an NH3 gas line (15a), an inert gas line (15c), and a third gas line (15b), where the inert gas line is supplied to the NH3 gas line (via pipe 18a) and to the third gas line (via pipe 18b) (Fig. 9, [0007]). Okabe ‘584 teaches that the apparatus can further comprise a bypass line (17a) branched from the inert gas line and connected to the NH3 line where the bypass line is connected to a midway portion of a route of the NH3 gas line (Fig. 9, [0007]). Okabe ‘584 teaches that having both the bypass and initial piping ensures proper flow rate of the inert gas ([0008]). Both Okabe ‘584 and Kiyama ‘744 teach heat treatment apparatus for heating a substrate (‘744, title, abstract; ‘584, title, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the bypass line  branched from the inert gas line and connected to the NH3 line where the bypass line is connected to a midway portion of a route of the NH3 gas line taught by Okabe ‘584 to the apparatus taught by Kiyama ‘744 because having both the bypass and initial piping ensures proper flow rate of the inert gas, as taught by Okabe ‘584.

Claim 3: It is noted that the limitation “when the flammable gas is supplied from the flammable gas line to the chamber, the inert gas is sent from the inert gas line to the flammable gas line via the bypass line” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The apparatus taught by the modified teachings of Kiyama ‘744 contains all the structural limitations of the claimed apparatus, as discussed above, and no evidence has been presented to indicate the apparatus could not perform said function.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama et al. ‘744 in view of Okabe ‘584 as applied to claim 2 above, and further in view of Omori et al. (U.S. Patent Application Publication 2018/0337103, hereafter ‘103).
Claim 4: The modified teachings of Kiyama ‘744 teach the limitations of claim 2, as discussed above. Kiyama ‘744 further teaches that the apparatus can comprise a first flow controller (189) in the O2 cleaning gas line (Fig. 1, [0043]), a second flow controller (186) in the NH3 reactive gas line (Fig. 1, [0042]), and a third flow controller (183) in the inert gas line (Fig. 1, [0041]).
With respect to claim 4, the modified teachings of Kiyama ‘744 do not explicitly teach that the apparatus comprises a mas flow meter provided in the NH3 gas line, or that the bypass line is connected between the second flow controller and the mass flow meter.
Omori ‘103 teaches a heat treatment apparatus (title, abstract) comprising an NH3 gas line (85) and an inert gas line (84) (Fig. 1, [0062], [0064]). Omori ‘103 teaches that the NH3 gas line can include a flow controller (95) and a mass flow meter (98) (Fig. 1, [0065], [0067]), where the inert gas line has a connection to the NH3 gas line between the flow controller and mass flow meter (Fig. 1). Omori ‘103 teaches that this allows a control system to detect leaks in the gas lines (abstract, [0068], [0069]). Both Omori ‘103 and Kiyama ‘744 teach heat treatment apparatuses (‘744, title, abstract; ‘103, title, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the NH3 gas line mass flow meter, where the inert gas line has a connection to the NH3 gas line between the flow controller and mass flow meter taught by Omori ‘103 to the apparatus taught by the modified teachings of Kiyama ‘744 because it allows a control system to detect leaks in the gas lines, as taught by Omori ‘103.

Claim 5: The modified teachings of Kiyama ‘744 teach the limitations of claim 4, as discussed above. With respect to claim 5, they do not explicitly teach that the apparatus comprises a comparison part which compares a total value of a flow rate of the flammable gas controlled by the second flow controller and a flow rate of the inert gas controlled by the third flow controller and a measurement value obtained by the mass flow meter, or an alarm activation part activating an alarm when the total value and the measurement value do not coincide with each other.
Omori ‘103 teaches a heat treatment apparatus (title, abstract) comprising an NH3 gas line (85) and an inert gas line (84) (Fig. 1, [0062], [0064]). Omori ‘103 teaches that the apparatus can further comprise a detector (31) which compares the flow rates through the flow controllers in the inert gas line and NH3 gas line to the value obtained from the mass flow meter (Fig. 8, [0069], [0085]) and an alarm activation component which activates an alarm when a discrepancy is detected ([0087]). Omori ‘103 teaches that this allows a control system to detect leaks in the gas lines and prevents treatment failure of the substrate being treated in the apparatus (abstract, [0087]). Both Omori ‘103 and Kiyama ‘744 teach heat treatment apparatuses (‘744, title, abstract; ‘103, title, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the detector which compares the flow rates through the flow controllers in the inert gas line and NH3 gas line to the value obtained from the mass flow meter and the alarm activation component which activates an alarm when a discrepancy is detected taught by Omori ‘103 to the apparatus taught by the modified teachings of Kiyama ‘744 because they allow a control system to detect leaks in the gas lines and prevent treatment failure of the substrate being treated in the apparatus, as taught by Omori ‘103.

Claim 6: Kiyama ‘744 teaches that the O2 cleaning gas line can comprise a plurality of connected apparatuses (88, 89, 189) including the first flow controller to form an O2 cleaning gas supply unit (87) (Fig. 1, [0043]), that the NH3 reactive gas line can comprise a plurality of connected apparatuses (85, 86, 186) including the second flow controller to form an NH3 reactive gas supply unit (84) (Fig. 1, [0042]), and that the inert gas line can comprise a plurality of connected apparatuses (82, 83, 183) including the third flow controller to form an inert gas supply unit (81) (Fig. 1, [0041]).
The modified teachings of Kiyama ‘744 teach that the NH3 gas line further includes the mass flow meter, as discussed above.

Claim 7: Kiyama ‘744 teaches that the entire apparatus, which would include the flow controllers and mass flow meter, are housed in a factory ([0043], [0049]), which is a type of enclosure, and that the inert gas is supplied to the apparatus in the enclosure (Fig. 1, [0041]) where the inert gas can be nitrogen ([0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuge et al. (US 2006/0223015) teaches a heat treatment apparatus (title, abstract) comprising a chamber (14), an air gas line supplying air to the chamber (Fig. 1, [0037]), a Cm-Hn gas line supplying a Cm-Hn gas to the chamber (Fig. 1, [0036]), and an RX gas line comprising N2 supplied to the air and CmHn gas lines (Fig. 1, [0035]).
	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713